Case 1:18-cv-00681-RJL Document 165-10 Filed 03/13/20 Page 1 of 2




         Exhibit 9
      Case 1:18-cv-00681-RJL Document 165-10 Filed 03/13/20 Page 2 of 2



From:               Eden Ouainton
To:                 Joshua Riley
Cc:                 Michael Gottlieb; Meryl Governski; 5am..J::!a.!!; Kristin Bender
Subject:            Third party depositions
Date:               Wednesday, March 11, 2020 7:33:00 PM



CAUTION : External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Josh,

In response to your email, please see below.

           •    3/13: Hersh: 9:30 a.m. at Wilder & Baptise, 1150 Connecticut Ave., NW, Suite
           315, Washington DC, 20008 [To my knowledge, service has not yet been effected, but
           am confirming with process server; deposition on Friday is highly unlikely]
           •    3/17: Ratner: 9:30 a.m. at a place TBD (you have indicated that this is not taking
           place, but yo u have not withdrawn the notice) [am still attempting to obtain an address
           for serv ice following two moves by Ms. Ratner]
           •    3/18: Della Camera: 9:30 at Wilder & Baptise, 1150 Connecticut Ave., NW, Suite
           315, Washington DC, 20008 [Have not yet been able to serve Mr. Della Camera]
           •    3/ 19: Capone: 9:30 at Covington & Burling (we have not received an updated
           deposition notice) [This is going forward]
           •    3/25: Bauman: 9:30 at BSF DC (we have not received an updated deposition
           notice) [This is going forward]

I will provide you additional information as it becomes available.

Eden


Eden P. Quainton
Quainton Law, PLLC
1001 A venue of the Americas, 11th Floor
New York, NY 10018
Tel: 212.81 3 .8389
Fax: 212.813.8390
Cell: 202.360.6296
www.quaintonlaw.com
